UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-2372


STELLA ANDREWS, individually    and   on   behalf   of    similarly
situated persons,

                Plaintiff - Appellant,

          v.

AMERICA'S LIVING CENTERS, LLC, a for profit limited
liability corporation, organized under the laws of the State
of North Carolina, doing business as CAROLINA LIVING CENTER;
CAROLINA LIVING CENTER #1; ZION HILL LIVING CENTER; GOLDEN
HARVEST LIVING CENTER #1; GOLDEN HARVEST LIVING CENTER #2;
UNION MILLS LIVING CENTER #1; UNION MILLS LIVING CENTER #2;
UNION MILLS LIVING CENTER #3; FOUR SEASONS FAMILY CARE HOME;
TRANSYLVANIA LIVING CENTER; KENNETH HODGES, individually &
as mbr/mgr of America's Living Ctrs LLC, & owner &/or mgr of
Carolina Living Ctrs; Carolina Living Ctr 1; Golden Harvest
Living Ctrs 1 & 2; Union Mills Living Ctrs 1, 2 & 3; Four
Seasons Family Care Home; & Transylvania Living Ctr,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:10-cv-00257-MR-DLH)


Submitted:   October 30, 2012              Decided:      January 4, 2013


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Joseph H. Cassell, ERON LAW OFFICE, P.A., Wichita, Kansas;
Robert Carpenter, ADAMS HENDON CARSON CROW & SAENGER, P.A.,
Asheville, North Carolina, for Appellant.      Grant B. Osborne,
WARD AND SMITH, P.A., Asheville, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In granting a motion for costs under Federal Rule of

Civil    Procedure       41(d)       (authorizing     an    order     directing      a

plaintiff, who previously dismissed an action and filed a second

action based on the same claim, to pay the costs of the previous

action), the district court ordered that the parties confer on

the amount of costs and, failing agreement, that the defendants

submit a bill of costs and affidavits to enable the court to

determine       the   amount.          The    plaintiff    appeals     this   order.

Because it is interlocutory, however, we dismiss the appeal and

remand the case for further proceedings.

            Stella Andrews brought a collective action under the

Fair    Labor     Standards      Act    (“FLSA”)     against    America’s     Living

Centers, LLC, and Kenneth Hodges, alleging that she and other

similarly       situated      employees      were   owed   unpaid     overtime    and

minimum wages.         After the district court conducted a hearing on

the defendants’ motion to dismiss, Andrews voluntarily dismissed

the    complaint      under   Rule     41(a)(1)(A)(i).         On   that   same   day,

however, she filed this action under the FLSA, again making the

same claims and naming as defendants America’s Living Centers,

LLC, and Hodges, as well as 10 family care homes that they

allegedly own and operate.                   In response to this action, the

defendants filed a motion, pursuant to Rule 41(d), for an award

of costs, including attorneys’ fees, incurred in defending the

                                             3
previously dismissed action and to stay the proceedings in this

action until Andrews paid the costs of the prior action.

            A magistrate judge granted the defendants’ Rule 41(d)

motion and directed the parties to confer on the amount of costs

reasonably incurred by the defendants.                       His order provided that

if the parties could not agree on the amount of costs, the

defendant     should        submit       a    bill      of   costs     with       supporting

affidavits, and the court would determine the amount.                             The order

also provided that the action be stayed pending Andrews’ payment

of the costs after they were so determined.                          The district court

affirmed the magistrate’s order and issued an order directing

the parties to comply with it.

             From the district court’s order, Andrews filed this

appeal.

             We    conclude       that       the   district     court’s      order    is    an

interlocutory order over which we do not have jurisdiction.                                An

appellate     court    may        exercise         jurisdiction       only    over     final

orders,     28     U.S.C.     §    1291,       and      certain      interlocutory         and

collateral        orders,     28     U.S.C.         §   1292;     Fed.       R.    Civ.     P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).

            Andrews argues that the district court’s order is an

appealable collateral order.                  But it is well established that in

order for a collateral order to be appealable, it must “[1]

                                               4
conclusively     determine     the   disputed      question,       [2]    resolve    an

important      issue    completely   separate        from   the    merits    of     the

action, and [3] be effectively unreviewable on appeal from a

final judgment.”          Will v. Hallock, 546 U.S. 345, 349 (2006)

(alterations      in     original)      (internal       quotation         marks     and

citations omitted).

            Here, where the district court has yet to determine

even the amount of costs to be awarded, the question is not

conclusively      determined,     and     the    order      undoubtedly      remains

interlocutory     and    unappealable.          Accordingly,       we    dismiss    the

appeal for lack of jurisdiction.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented     in    the    materials

before   the    court    and   argument      would    not   aid    the    decisional

process.



                                                                           DISMISSED




                                         5